Exhibit 99.1 Eagle Bulk Shipping Inc. Announces Closing of $100 Million Private Placement of Common Stock STAMFORD, Conn.,January 23, 2017 Eagle Bulk Shipping Inc.(Nasdaq: EGLE) (the "Company") today announced that it has closed its previously announced private placement of its common stock for aggregate gross proceeds of$100 million.The private placement included the issuance of approximately 22.2 million shares of the Company's common stock at a purchase price of$4.50per share. The Company intends to use the proceeds of the private placement for theacquisition of dry bulk vessels and general corporate purposes. The securities offered and sold in the private placement have not been registered under the Securities Act of 1933, as amended (the "Securities Act"), or any state securities laws and may not be offered or sold inthe United Statesabsent registration or an applicable exemption from the registration requirements of the Securities Act and applicable state laws. This press release shall not constitute an offer to sell or a solicitation of an offer to buy the securities described herein. AboutEagle Bulk Shipping Eagle Bulk Shipping Inc.is aMarshall Islandscorporation headquartered inStamford, Connecticut. We own one of the largest fleets of Supramax dry bulk vessels in the world. Supramax dry bulk are vessels which are constructed with on-board cranes, ranging in size from approximately 50,000 to 65,000 dwt and are considered a sub-category of the Handymax segment, typically defined as 40,000-65,000 dwt. We transport a broad range of major and minor bulk cargoes, including but not limited to coal, grain, ore, pet coke, cement and fertilizer, along worldwide shipping routes. Company Contact Frank De Costanzo Chief Financial Officer Eagle Bulk Shipping Inc. Tel. +1 203-276-8100 Media and Investor Contact Jonathan Morgan or Alex Hinson Perry Street Communications 212-741-0014 eagle@perryst.com
